Title: To James Madison from Joseph Kent, 11 February 1814 (Abstract)
From: Kent, Joseph
To: Madison, James


        § From Joseph Kent. 11 February 1814. “Hoping that it is your intention to select a character from Maryland to supply the vacancy occasioned by the promotion of Mr. Rush, I take the liberty of mentioning to you John Johnson Esqr., one of the judges of our supreem Court, a gentlemen of acknowledged talents and great legal acquirements.
        “No one stands higher in his native state than Mr. Johnson, no one deserves more of the Genl. Govt. & but few are better able to serve it.
        “Shou’d you think of Mr. J. for this station, I must beg leave to refer you to Judge Duvall who is intimately acquainted with him.”
      